DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of April 19, 2022, no information disclosure statement has been made of record.

	
Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon the cancelation of claim 24.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, 
Claim 25 depends upon claim 18. Claim 18 was canceled. Therefore, claim 25 is indefinite as it is unclear which claim it is limiting.

sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harkness, Jr. et al. (US 2016/0174364 A1) (“Harkness”).
Regarding claim 1, Harkness teaches in at least figures 2-3, and Examiner figure 2 below:
a trace of a conductive layer (figure 2 element 210; figures 3A-C element 300-304; Where the trace is clearly shown in figures 3A-C, and the conductive layer is clearly shown in figure 2; Collectively “A”); 
one or more adhesion anchoring points (figure 3C element 324) on the trace (A),
the one or more adhesion anchoring points (figure 3C element 324) having a top surface (figure 2 element 224), and a bottom surface figure 2 element 222); and 
a plurality of portions (figure 3C element 326) of the trace (A), 
the plurality of portions (figures 3C element 326) having a top surface (figure 2 element 228) and a bottom surface (figure 2 element 226),
wherein one of the adhesion anchoring points (figure 3C element 324) is disposed between two of the portions (figure 3C element 326), 

    PNG
    media_image1.png
    397
    878
    media_image1.png
    Greyscale

wherein a surface roughness of the top surface of one of the adhesion anchoring points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the top surface of the two portions (figures 3C element 326; figure 2 element 228; R2) (Where figure 2 shows R4 to be rougher than R2), and
wherein the surface roughness of the top surface of the adhesion points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the bottom surface of the one of the adhesion anchoring points (figure 2 element 222, R3) (¶ 0046, where R3 (222), may have a surface roughness approximately equal to 228 (R2); ¶ 0047, where R2 may be at least 50% less rough  than 224 (R4). Therefore, R4 may have a surface roughness greater than R3), and 
wherein the surface roughness of the bottom surface of the one of the adhesion points (R3/222) is the same as a surface rightness of the bottom surface of the two points (R1/226) (¶ 0046, where R1 and R3 can be about the same (“approximately equal”) as R2) (examiner note: the term approximately equal can be viewed as being the same or almost the same. Therefore, Examiner has changed the rejection to a 102/103 to cover both situations).
Regarding, the surface roughness of the side surfaces,
Harkness in shows a cross-sectional view in figure 2, and a top down view in figures 3A-3C. These specific views do not show a surface roughness on the side surfaces. However, it is unclear which specific cross-section view is being shown in figure 2. Based upon figure 3, and based upon the fact that the trace of the conductive wire would have a thickness, it would have been obvious that the side surfaces of the trance in figures 3A-3C would have the same roughness as the top and or bottom surface of the trace. This is because harkens does not appear to be concerned with the roughness of the side surfaces. Therefore, any treatment, or lack thereof, to the top surface would translation, or not, to the side surfaces. As such it would have been obvious to one of ordinary skill in the art that they could have chosen to leave the side surfaces smooth in order to facilitate high speed transmission rates, or leave it rough in order to facilitate adhesion. Thus, the surface roughness of the side surfaces of the traces is a matter of optimization to one of ordinary skill in the art as it is a result effective variable. 
Regarding claim 3, Harkness teaches:
wherein the conductive layer (figure 1A element 120) is disposed on an underlying layer of a substrate (figure 1A 105), and 
wherein the conductive layer (figure 1A element 20) further includes a plane (figure 1 A element 140) and a second trace (figure 1A there are a plurality of element 120s).
Regarding claims 4 and 7, Harkness teaches:
one or more via pads (figure 3C element 330) disposed on each end of the trace (figure 3C shows 330 on each end of the trace); 
a dielectric (figure 5E element 540; ¶ 0065 where 540 is a polymer mask) disposed on the trace (shown in figure 5E), 
wherein the dielectric is patterned on the plurality of portions of the trace; and one or more openings on the dielectric are patterned to expose one or more second portions on the trace, wherein the dielectric only covers the plurality of portions on the trace, wherein the one or more exposed second portions on the trace form the one or more adhesion anchoring points  (¶ 0052-53, where the plurality of roughened areas 324 are caused by not masking those areas; It is these roughened areas 324 which form the anchoring points.) 
Regarding claim 6, Harkness teaches:
wherein the plurality of portions reduce an insertion loss on the trace (this is a characteristic of the smooth portions of the trace of Harkness. Under MPEP 2112 something old does not become patentable upon the discovery, or observation, of a new property. Since the prior art teaches the same structural element as Applicant it therefore, must have the same characteristic as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harkness.
Regarding claim 5, Harkness teaches:
wherein at least one of the plane and the second trace have a surface roughness greater than the surface roughness of the portion on the trace (this would have been obvious for one of ordinary skill in the art based upon the teachings of Harkness. One of ordinary skill in the art could choose which areas to roughen and which area to keep smooth).

Claims 17. 19-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karikalan et al. (US 9,013,041 B2) (“Karikalan”), in view of Harkness.
Regarding claim 17, Karikalan teaches in figure 1:
An interposer (110) on a substrate (102);
A die (121/122) on the interposer (110).
A conductive layer on the substrate (it would have been obvious that there would be a conductive layer with conductive traces on the substrate in order to propagate electrical signals from the substrate 102 to the interposer 110 by means of the solder balls 104, so that these electrical signals could traverse to the dies 121/122); and 

Karikalan does not teach:
The specifics of the surface roughness of the trace(s) of the conductive layer.

Harkness teaches at least in figures 2-3, and Examiner figure 2 below:
a trace of a conductive layer (figure 2 element 210; figures 3A-C element 300-304; Where the trace is clearly shown in figures 3A-C, and the conductive layer is clearly shown in figure 2; Collectively “A”); 
one or more adhesion anchoring points (figure 3C element 324) on the trace (A),
the one or more adhesion anchoring points (figure 3C element 324) having a top surface (figure 2 element 224), and a bottom surface figure 2 element 222); and 
a plurality of portions (figure 3C element 326) of the trace (A), 
the plurality of portions (figures 3C element 326) having a top surface (figure 2 element 228) and a bottom surface (figure 2 element 226),
wherein one of the adhesion anchoring points (figure 3C element 324) is disposed between two of the portions (figure 3C element 326), 

    PNG
    media_image1.png
    397
    878
    media_image1.png
    Greyscale


wherein the a surface roughness of the top surface of one of the adhesion anchoring points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the top surface of the two portions (figures 3C element 326; figure 2 element 228; R2) (Where figure 2 shows R4 to be rougher than R2), and
wherein the surface roughness of the top surface of the adhesion points (figure 3C element 324; figure 2 element 224; R4) is greater than a surface roughness of the bottom surface of the one of the adhesion anchoring points (figure 2 element 222, R3) (¶ 0046, where R3 (222), may have a surface roughness approximately equal to 228 (R2); ¶ 0047, where R2 may be at least 50% less rough  than 224 (R4). Therefore, R4 may have a surface roughness greater than R3), and 
wherein the surface roughness of the bottom surface of the one of the adhesion points (R3/222) is the same as a surface rightness of the bottom surface of the two points (R1/226) (¶ 0046, where R1 and R3 can be about the same (“approximately equal”) as R2) (examiner note: the term approximately equal can be viewed as being the same or almost the same. Therefore, Examiner has changed the rejection to a 102/103 to cover both situations).
It would have been obvious to one of ordinary skill in the art to combine Harkness with Karikalan in order to allow the substrate of Karikalan to handle high speed communications. ¶¶ 0002-05.
Regarding, the surface roughness of the side surfaces,
Harkness in shows a cross-sectional view in figure 2, and a top down view in figures 3A-3C. These specific views do not show a surface roughness on the side surfaces. However, it is unclear which specific cross-section view is being shown in figure 2. Based upon figure 3, and based upon the fact that the trace of the conductive wire would have a thickness, it would have been obvious that the side surfaces of the trance in figures 3A-3C would have the same roughness as the top and or bottom surface of the trace. This is because harkens does not appear to be concerned with the roughness of the side surfaces. Therefore, any treatment, or lack thereof, to the top surface would translation, or not, to the side surfaces. As such it would have been obvious to one of ordinary skill in the art that they could have chosen to leave the side surfaces smooth in order to facilitate high speed transmission rates, or leave it rough in order to facilitate adhesion. Thus, the surface roughness of the side surfaces of the traces is a matter of optimization to one of ordinary skill in the art as it is a result effective variable. 
Regarding claim 19, 
Claim 19 is rejected for the same reasons as claim 3 above.
Regarding claim 20, 
Claim 20 is rejected for the same reasons as claims 4 and 8 above.
Regarding claim 21, 
Claim 21 is rejected for the same reasons as claim 5 above.
Regarding claim 22, 
Claim 2 is rejected for the same reasons as claim 6 above.
Regarding claim 25, Harkness teaches:
In figures 1-3C a plurality of traces with a plurality of roughness areas between smoothness area. It would have been obvious to one of ordinary skill in the art to add additional trances to the device of Karikalan and Harkness in order to add additional connections for additional functionality. Further, under MPEP 2144.04(VI)(B) the mere duplication of parts has no patentable significance unless new and unexpected results are produced. Here the results of adding more traces produces expected results, and cannot be considered new.

Response to Arguments
Applicant's arguments July 20, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Harkness does not teach the roughness, or lack thereof, of the side surfaces of the adhesion anchoring points.
Examiner agrees that Harkness does not explicitly teach this limitation. However, Examiner’s position is that the surface roughness would be a matter of optimization based upon how one of ordinary skill in the art would want to use conductive trace and it accompanying anchoring points. If one wants better adhesion then the side surfaces would also be roughened up. If one wants better high-speed communication then they would be smoother. Therefore, the specific roughness of the side surfaces of the anchoring points of the conductive traces is a matter of optimization for one of ordinary skill in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822